Court of Appeals, State of Michigan

                                             ORDER
                                                                                 Michael J. Talbot, C.J.
People of MI v Mohammad Masroor                                                   Presiding Judge

DockctNos.     322280;322281;322282                                              Al l Court of Appeals
                                                                                 Judges
LC Nos.        14-000869-FC ; 14-000858-FC; 14-000857-FC



               The Court orders that a special panel shall be convened pursuant to MCR 7.2 1S(J)
to resolve the conflict betvveen this case and People of Ml v Alexander Jeremy Sreanhouse, _
Mich App _        (Docket No. 318329, issued October 22, 2015), concerning the standards
applicable to review for reasonableness of sentences constituting departures from the
recommendations of the sentencing guidelines, and the extent to which remands are required in
cases involving sentencing decisions before People v Lockridge, 498 Mich 358 (2015), was
decided.

                 The Court further orders that sections IV, V, VI, and VII of the majority opinion
in this case released on November 24. 2015. are VACA TED. MCR 7.215(J)(5).

               Appellant may file a supplemental brief within 2 1 days of the Clerk's certification
of this order. Appellee may file a supplemental brief within 21 days of service of appellant' s
brief.




                       A true copy entered and certified hy Jero me W. Zimmer Jr .. Chief Clerk. on




                               DEC 1 7 2015
                                                             ~.2- ~.
                                      Dace                                Chie~